Citation Nr: 1441092	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1974 and from April 1975 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Los Angeles, California, currently has jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2014 substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew that request in March 2014.  The Veteran's case was subsequently certified to the Board and the Veteran was notified of certification in July 2014.  Later that month, the Veteran requested a Travel Board hearing.  38 C.F.R. § 20.1304(a) (2013) provides that a Veteran has 90 days from notification of certification to request a personal hearing from the Board.  As the Veteran's request for a Travel Board hearing was made within the 90 day period, the Board must grant this request.  A remand is therefore necessary to schedule the requested hearing.












	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



